Citation Nr: 0909909	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-23 783	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for a chip 
fracture of the right thumb.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for schizophrenia.

6.  Entitlement to service connection for a concussion.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to service connection for a right hip 
disability.

10.  Entitlement to service connection for a cervical spine 
disability.

11.  Entitlement to service connection for a pterygium in the 
left eye.

12.  Entitlement to service connection for an eye disability 
secondary to exposure to ionizing radiation.

13.  Entitlement to service connection for sterility 
secondary to exposure to ionizing radiation.

14.  Entitlement to service connection for a mental 
disability secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to 
February 1993, and unverified service in the Army National 
Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, and an April 2003 rating decision by the RO 
in Salt Lake City, Utah.  

Because the Veteran has disagreed with the initial ratings 
assigned for his right thumb and right ear hearing loss, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

These issues were remanded by the Board in an action dated in 
May 2006.  The remand ordered the agency of original 
jurisdiction (AOJ), inter alia, to obtain the Veteran's 
Social Security Administration (SSA) records, to obtain any 
available "Rule 11" competency evaluations associated with 
legal proceedings against the Veteran in Arizona, to ensure 
that all of VA's VCAA notice and duty-to-assist provisions 
are met, including those enunciated by the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and to 
afford the Veteran with comprehensive orthopedic examinations 
of his left shoulder and right thumb, and an audiometric 
evaluation.  

On remand, all of the foregoing was accomplished, except that 
the Veteran failed to report for any of the examinations that 
were scheduled for him.  VA regulations provide that when a 
claimant, without good cause, fails to report for a scheduled 
examination given in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2008).  The Board 
notes that the Veteran also failed to report for psychiatric, 
neurological, and general medical examinations scheduled in 
March 2002.  The Veteran has advanced no reason for failing 
to report for the scheduled examinations.  Accordingly, the 
Board will proceed to adjudicate the case based on the 
evidence of record.  Id.  

Because the record was unclear as to whether the Veteran 
desired a hearing in connection with the instant appeal, the 
Veteran was sent a letter in September 2008 asking if he 
wanted to appear at a hearing before a Veterans Law Judge.  
In correspondence dated in September 2008 the Veteran 
responded that he did not wish to appear at a hearing.  The 
Board therefore finds that any previous request for a hearing 
is withdrawn.  See 38 C.F.R. § 20.702(e) (2008).  

In a statement to the RO in October 2002, the Veteran raised 
a claim for service connection for a low back disability.  In 
addition, various statements submitted by the Veteran to the 
RO during the course of the appeal reflect the Veteran's 
report that he has been unable obtain gainful employment.  
The Board infers from the Veteran's statements a claim for a 
total disability rating based on individual unemployability 
due to service- connected disability (TDIU).  As neither the 
claim for service connection for a low back disability nor 
the claim for a TDIU has been adjudicated by the RO, they are 
not before the Board; hence, they are referred to the RO for 
appropriate action.  

As a final preliminary matter, the Board notes that, while 
these 14 issues were in remand, the AOJ issued a Statement of 
the Case (SOC) in March 2008 denying service connection for a 
left ear hearing loss, a left hip disability, a dental 
disability, and for gastroenteritis with a history of chronic 
diarrhea.  While the record does not show that the Veteran 
perfected an appeal as to these four issues, the Board notes 
that in a May 2008 pre-certification review by the Veteran's 
accredited representative, submitted in lieu of a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
these four issues were listed as issues on appeal.  The Board 
also notes that a subsequent post-remand brief by the 
Veteran's national representative, dated in June 2008, listed 
only the 14 issues remanded by the Board and captioned above.  

The VA regulation concerning substantive appeals specifies, 
inter alia, that 

[t]he Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  
To the extent feasible, the argument should be 
related to specific items in the Statement of the 
Case and any prior Supplemental Statement of the 
Case.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether 
they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or 
determinations, being appealed.  

38 C.F.R. § 20.202 (2008).  

Inasmuch as the May 2008 pre-certification review by the 
Veteran's accredited representative did not set out any 
specific arguments relating to errors of fact or law made by 
the AOJ in the March 2008 SOC that addressed the four 
additional issues, and in light of the fact that the national 
representative did not include those additional issues in its 
post-remand brief, the Board does not consider the May 2008 
pre-certification review to be a substantive appeal as to 
those four issues, and therefore will not consider them in 
the instant decision.  


FINDINGS OF FACT

1.  There is no objective evidence that the Veteran's chip 
fracture of the right thumb has imposed any disability.   

2.  The Veteran's service-connected right ear hearing loss 
equates to level I hearing impairment as defined by VA.  

3.  The Veteran's currently assigned 10 percent rating for 
service-connected tinnitus is the highest schedular rating 
available; no unusual disabling manifestations of tinnitus 
have been shown.   

4.  The Veteran does not have PTSD.  

5.  The Veteran does not have schizophrenia that is related 
to his military service.  

6.  The Veteran does not have any residuals of a concussion 
that are related to his military service.  

7.  The Veteran does not have a left shoulder disability that 
is related to his military service.  

8.  The evidence does not show that the Veteran has a right 
shoulder disability.  

9.  The evidence does not show that the Veteran has a right 
hip disability.  

10.  The evidence does not show that the Veteran has a 
cervical spine disability.  

11.  The Veteran does not have a pterygium in the left eye 
that is related to his military service.  

12.  There is no evidence that the Veteran was exposed to 
ionizing radiation while serving in active military service.  

13.  The Veteran does not have an eye disability, sterility, 
or a mental disability that is secondary to exposure to 
ionizing radiation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating a chip 
fracture of the right thumb have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5224, 5228 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2002).  

2.  The criteria for an initial compensable rating right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.85, Diagnostic 
Code 6100 (2008).  

3.  An increased rating for service-connected tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6260 (2008).  

4.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).  

5.  The Veteran does not have schizophrenia that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2008).  

6.  The Veteran does not have any residuals of a concussion 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

7.  The Veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

8.  The Veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

9.  The Veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309.  

10.  The Veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309.  

11.  The Veteran does not have a pterygium in the left eye 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304.  

12.  The Veteran does not have an eye disability that is the 
result of exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309(d).  

13.  The Veteran is not sterile as the result of exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(d).  

14.  The Veteran does not have a mental disability that is 
the result of exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309(d).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2001, November and December 2002, and May 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that, as regards his only increased rating claim, 
the claim for a rating higher than the currently assigned 10 
percent for tinnitus, the Veteran was not specifically 
apprised that, to substantiate the claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the record shows that during the appeal process the 
Veteran was informed of the necessary elements through 
issuance of a statement of the case and supplemental 
statements of the case.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
including National Guard medical records, Social Security 
Administration (SSA) records, and secured examinations in 
furtherance of his claims.  As noted, the Veteran was offered 
examinations during the course of the recent remand, as well 
as earlier examinations, but he failed to report for them.  
VA has no duty to inform or assist that was unmet.  

II.  Rating Claims

The Veteran is seeking initial compensable ratings for his 
service-connected chip fracture of the right thumb, and for 
right ear hearing loss.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations, and on the ability to function under 
the ordinary conditions of daily life.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When a specific disability is not listed in the 
rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's right 
thumb and right ear hearing loss as claims for higher 
evaluation of original awards, effective from the date of 
award of service connection.  

A.  Right thumb

The Veteran's STRs show that x-rays taken in September 1992 
revealed soft tissue swelling along the thenar eminence of 
the right hand with a one by two centimeter (cm) calcific 
density adjacent to the first metacarpal head, that was best 
seen on the oblique view and AP view.  The radiologist's 
impression was that the findings may suggest an avulsion 
fracture of the right thumb.  A follow-up treatment note 
dated two days later noted that the Veteran had full range of 
motion and that sensation and neurovascular functions were 
intact.  The record contains no additional medical evidence 
related to the Veteran's right thumb.  There is no evidence 
of subsequent treatment and no evidence of any limitations 
imposed by the fracture.  He did not mention the thumb in the 
course of subsequent examinations, and, as noted, the Veteran 
failed to report for orthopedic examinations scheduled in 
October 2007, one of which was scheduled to specifically 
address the thumb.  Because the Veteran did not attend his 
scheduled examinations, there is scant medical evidence of 
record on which to evaluate the claim.  

The Veteran's thumb has been addressed by the RO under 
38 C.F.R. § 4.71a.  The rating provisions relating to the 
fingers were amended during the pendency of this claim.  67 
Fed. Reg. 48784-87 (July 26, 2002).  Consequently, 
consideration must be given to the criteria in effect when 
service connection was awarded (from October 30, 2000) and 
the new criteria that were made effective August 26, 2002.  
The criteria more favorable to the Veteran must be used, but 
an award based on the new criteria may not be made any sooner 
than the effective date of the change in criteria-August 26, 
2002.  

Under the old criteria, Diagnostic Code 5224 provided for a 
10 percent rating when there was favorable ankylosis and a 20 
percent rating when there was unfavorable ankylosis of the 
thumb.  Favorable ankylosis or limited motion permitting 
flexion of the finger tip to within 2 inches of the 
transverse fold of the palm allowed for a rating.  Limitation 
of motion of less than 1 inch was not considered disabling.  
38 C.F.R. § 4.71a.  

Under the new Diagnostic Code 5224, a 10 percent rating is 
for application when there is favorable ankylosis of the 
thumb.  A 20 percent rating is for application when there is 
unfavorable ankylosis of the thumb.  Under new Diagnostic 
Code 5228, a non-compensable rating is for application with a 
gap of less than one inch (2.5 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A 10 percent rating is for application with a gap of one to 
two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent rating, the highest available under Diagnostic 
Code 5228, is for application with a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Id.  .

Here, as noted, the only medical evidence of record is the 
in-service x-ray suggesting an avulsion fracture of the right 
thumb, and the note two days later showing that the Veteran's 
thumb had full range of motion and that sensation and 
neurovascular functions were intact.  None of this evidence 
shows that the Veteran's right thumb is in any way ankylosed 
or otherwise limited in motion.  Thus, given the rating 
criteria found at Diagnostic Code 5224 and Diagnostic Code 
5228, a compensable rating is not warranted.  

B.  Right ear hearing loss

The Veteran has had one audiological evaluation since the 
award of service connection in October 2000.  As noted, he 
failed to report for an audiological examination scheduled in 
October 2007.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  

Ratings range from zero to 100 percent based on organic 
impairment of hearing acuity.  Auditory acuity is gauged by 
examining the results of controlled speech discrimination 
tests, together with the results of puretone audiometric 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  

The report of a September 2001 audiological evaluation 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
50
LEFT
0
10
10
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) 
with the September 2001 examination results, the right ear 
average puretone threshold of 18.75 with speech recognition 
ability of 100 percent, yields a numeric score of level I.      

Table VI
Numeric designation based on PTA & speech discrimination
% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 

VA regulations provide that when impaired hearing is service 
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear is to be assigned a Roman Numeral I, subject to 
provisions of 38 C.F.R. § 3.383, which are inapplicable here.  
Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears assigned Roman Numeral I) 
shows that the level of the Veteran's hearing loss is 0 
percent, or non-compensable.  

Table VII
Be
tt
er 
Ea
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear


 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

Having applied the audiological examination results to the 
rating schedule, the Board finds that a compensable 
evaluation for the Veteran's service-connected right ear 
hearing loss is not warranted at any time since the original 
effective date of service connection, and the claim therefore 
is denied.  

C.  Tinnitus

The Veteran's tinnitus is currently rated as 10 percent 
disabling.  Tinnitus is rated utilizing the rating criteria 
found at Diagnostic Code 6260, under which the only rating 
assignable is 10 percent, whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87.  See 
also Smith v. Nicholson, 451 F.3d 1344, 1350 (2006) 
(affirming VA's longstanding interpretation of Diagnostic 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, regardless of whether the tinnitus was unilateral 
or bilateral).  Because the Veteran is already receiving the 
highest schedular rating assignable for his service-connected 
tinnitus, the claim for an increased rating is denied.  

Given the lack of evidence showing unusual disability with 
respect to the Veteran's tinnitus that is not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(b) (2008).

III.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Moreover, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis and psychoses, 
may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  Further, certain diseases specific 
to radiation-exposed veterans may be service connected if 
they become manifest in a radiation-exposed veteran. 
38 C.F.R. § 3.309(d).  



A.  PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a confirmed diagnosis 
of PTSD.  The Veteran was afforded a VA PTSD examination in 
March 2000, but that examiner diagnosed paranoid 
schizophrenia, as had previous examiners.  The examiner 
specifically stated that there was not sufficient evidence 
from either his examination or from prior examinations to 
warrant a diagnosis of PTSD.  The record contains several 
reports of mental examinations going back more than a decade, 
and they all conclude that the Veteran has paranoid 
schizophrenia; none suggests that the Veteran has a diagnosis 
of PTSD.  There are no current treatment records showing 
complaints of, or treatment for, PTSD, and the Veteran has 
identified none, even after repeated notification by the RO 
that evidence of a current disability was needed.  With no 
medical evidence of the claimed disability, the analysis 
ends, and service connection must be denied.  

B.  Schizophrenia

The Veteran's pre-service private medical records show no 
evidence of a mental disorder prior to military service.  The 
Veteran himself has asserted that he did not have 
schizophrenia prior to entering military service, and that it 
originated in service in 1990.  He also has told examiners 
that he was diagnosed with paranoid schizophrenia prior to 
his military service.  

The Veteran was examined after service in a November 1998 
"Rule 11 Evaluation" to determine if he was competent to 
assist in his defense of a criminal complaint.  That examiner 
noted that he had reviewed evaluations dated in January, 
February, and March 1989 conducted in connection with an 
earlier criminal complaint.  (The reports of these Rule 11 
evaluations are not of record, and an April 2007 search of 
the files and computer database of the court involved found 
no documents related to competency hearings during the 
Veteran's preservice period.)  

The November 1998 examiner noted that the Rule 11 evaluation 
from January 1989 suggested that the Veteran was not 
competent to assist his attorney in his own defense, and may 
be suffering from schizotypal personality disorder and 
atypical psychosis.  The November 1998 examiner reported that 
the February Rule 11 evaluation noted rigid thinking 
characteristic of a personality disorder and longstanding 
attitude of nonconformity and alienation from society, but 
suggested that the Veteran was competent to stand trial.  The 
third pre-service Rule 11 evaluation, in March 1989, 
contained a diagnosis of schizotypal personality disorder 
with paranoid traits that the examiner noted had improved 
during the three months since the first evaluation, and that 
the improvement was to such a degree that the Veteran could 
assist his attorney.  

While the November 1998 examiner's report of early 
evaluations shows that the Veteran was diagnosed with 
schizotypal personality disorder prior to service, it does 
not show that he was diagnosed with the psychotic disorder of 
schizophrenia.  The Board notes that, except under 
circumstances not present in the instant case, personality 
disorders are not diseases or injuries for which service 
connection may be granted.  38 C.F.R. § 4.127 (2008).  
Moreover the report of the Veteran's service entrance 
examination reported a normal psychiatric and personality 
examination.  In light of the foregoing, the Board concludes 
that the Veteran was not diagnosed with schizophrenia, the 
disability for which service connection is claimed, prior to 
his active military service.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b).  

The November 1998 examiner diagnosed the Veteran with 
schizotypal personality disorder with paranoid features, as 
had the pre-service Rule 11 examiners.  The Veteran was given 
another Rule 11 examination in January 1999.  That examiner 
diagnosed (1) delusional disorder, mixed persecutory and 
grandiose type, and (2) rule out schizophrenia, paranoid 
type.  The Veteran was examined again by a different doctor 
in February 1999.  This doctor diagnosed schizophrenia, 
paranoid type.  Thereafter, the Veteran was ordered by a 
court to undergo mental health treatment in a state facility.  
After admission to the facility, the Veteran was examined and 
given a diagnosis of schizophrenia, chronic, paranoid in 
type.  The Veteran was also noted to have antisocial 
personality disorder traits.  

Since there is no credible medical evidence of complaint or 
treatment for any mental disorder in service, including 
paranoid schizophrenia, service connection on a direct basis 
is not warranted.  Moreover, because the evidence does not 
show that the Veteran's paranoid schizophrenia became 
manifest to a degree of 10 percent or more within the one-
year presumptive period, service connection on a presumptive 
basis is also not warranted.  Moreover, the Board notes that 
there is no credible medical evidence of a nexus between any 
event in military service and the Veteran's current paranoid 
schizophrenia.  As noted in the introduction, the Veteran 
failed to report for a VA psychiatric examination in March 
2002.  

In sum, the evidence shows that the Veteran did not have the 
psychotic disorder of schizophrenia at the time of his entry 
into military service, had no complaint, diagnosis, or 
treatment of any mental disorder during service, and was not 
diagnosed with the claimed disability until early 1999, about 
six years after he left active duty.  

In light of the foregoing, the Board finds that service 
connection for the Veteran's paranoid schizophrenia is not 
warranted by the evidence of record, and the claim is denied.  



C.  Concussion

The Veteran's STRs contain no evidence of a complaint related 
to head trauma or concussion.  The Veteran contends that he 
may have landed on his head in the course of an in-service 
parachute jump, but has had no specifics to offer.  

The Veteran was afforded a VA examination in March 2000 for 
the specific purpose of evaluating residuals from concussion.  
The examiner reported that the Veteran's history was somewhat 
disjointed.  The Veteran reported that he was hit on the back 
of the head with something, but did not remember if it was 
while he was in the air or upon landing.  He stated that 
"they dug something out of the back of my skull," but could 
not be certain if he had any loss of consciousness.  He 
stated that he remembered being in the hospital tent, but 
that he was returned to duty.  

On examination, the March 2000 examiner noted that the 
Veteran did not appear to be having much trouble.  He noted 
that the Veteran reported occasional headaches, but that 
these do not interfere with functioning, and that there is a 
numb spot on the tip of his head where they cut out the piece 
of whatever it was.  The examiner did not report any 
abnormalities from his examination.  The examiner's opinion 
was that the Veteran was not suffering from any sequelae 
relating to the head injury.  The examiner also opined that 
the head injury averred by the Veteran did not appear to be 
severe enough to be implicated in the development of his 
schizophrenia.  

There being no medical evidence of a current disability 
related to the Veteran's claimed in-service concussion, and 
no medical evidence of a nexus between the claimed in-service 
injury and any current disability, the Veteran's claim for 
service connection for concussion is denied.  

D.  Left and right shoulders

The Veteran's STRs show a single complaint in September 1992 
related to the left shoulder.  Radiologic examination 
revealed no fractures, dislocations, bony or soft tissue 
abnormality.  The report of a September 1995 VA joints 
examination noted that the Veteran complained of pain in his 
left shoulder since 1992, without any prior specific injury.  
X-rays revealed the presence of a chip fracture fragment in 
the lateral end of the clavicle superiorly.  The examiner's 
diagnosis was minor tendinitis in the left shoulder with 
status-post chip fracture lateral end of the clavicle.  The 
examiner did not express an opinion as to the etiology of the 
left shoulder findings.  

The report of a March 2000 VA general medical examination 
noted that the Veteran complained of back pain and numbness 
of the left lumbar region and occipital region of the skull.  
The Veteran reported that he had made 30 parachute jumps 
while serving in an airborne unit.  He said that he injured 
his back and believed that he also suffered a concussion 
because he "tended to land on [his] head."  The Veteran 
reported no other serious injury, accident, allergy, or 
surgery.  No mention was made by either the Veteran or the 
examiner regarding any shoulder complaints.  

In sum, the record contains evidence of a current left 
shoulder abnormality described as a chip fracture fragment at 
the lateral end of the clavicle superiorly with minor 
tendinitis, but no evidence of a right shoulder disability.  
However, the x-ray evidence from the Veteran's period of 
military service showed no evidence of fracture or bony 
abnormality.  Finally, there is no medical evidence of a 
nexus between the Veteran's current left shoulder abnormality 
and his military service.  As noted above, the Veteran failed 
to report for examinations scheduled in October 2007, one of 
which was for the specific purpose of determining whether the 
Veteran had any left shoulder disability that was related to 
his period of military service.  

There being no medical evidence of a current right shoulder 
disability, and no credible medical evidence of a nexus 
between any shoulder disability and the Veteran's active duty 
military service, the Board finds that service connection is 
not warranted for either a right or a left shoulder 
disability.  

E.  Right hip

The Veteran's STRs contain no evidence of complaint, 
treatment, or diagnosis related to either hip.  Subsequent VA 
examinations made no mention of hip complaints or findings.  
Treatment records, VA and private, do not mention complaints 
or treatment related to the right hip.  As noted above, the 
Veteran failed to report for two orthopedic examinations 
scheduled in October 2007 that might have revealed a current 
hip disability.  The Veteran also has not responded to 
requests for evidence of a current hip disability.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  With 
no medical evidence of the claimed right hip disability, the 
analysis ends, and service connection must be denied.  

F.  Cervical spine

The Veteran's STRs show a single in-service neck complaint in 
May 1991.  He complained of neck pain for six days, and 
reported no history of trauma.  The diagnosis was neck 
strain.  The STRs contain no evidence of any neck complaint 
or treatment subsequent to May 1991.  Post-service medical 
records show complaints of neck pain at a September 1995 VA 
general medical examination, but no objective findings.  A VA 
joints examination given the same day discussed lumbosacral 
spine complaints impliedly related to a pre-service 
motorcycle accident, but did not mention any complaints 
related to the cervical spine.  The report of a March 2000 VA 
back examination reported no abnormalities or complaints 
related to the neck.  As noted above, the Veteran failed to 
report for orthopedic examinations scheduled in October 2007 
that might have revealed a current cervical spine disability.  
The Veteran has not responded to requests for evidence of a 
current cervical spine disability.  With no medical evidence 
of the claimed cervical spine disability, the analysis ends, 
and service connection must be denied.  

G.  Pterygium in left eye

The Veteran's active duty STRs show no complaints related to 
the eyes, including specifically no evidence of a pterygium 
in the left eye.  The report of a November 1994 National 
Guard examination reported the presence of a pterygium in the 
left eye.  The Veteran was afforded a VA eye examination in 
September 1995.  That examiner reported that the Veteran gave 
a history of having pterygium in the left eye for at least 10 
years, putting onset at least as early as 1985, which is 
about four years prior to entering into active military duty.  
The Veteran had no ocular complaints.  

Here, there is credible medical evidence that the Veteran has 
a pterygium in the left eye.  However, there is no medical 
evidence that it is related to his military service.  As 
noted, his active duty STRs contain no reference to pterygium 
in the left eye.  Service connection on a direct basis is 
therefore not warranted.   

Because the Veteran's entrance examination did not report the 
presence of pterygium in the left eye, it is presumed to have 
not been present on entrance into active service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  On the other hand, 
the Veteran himself stated to his examiner in September 1995 
that his pterygium was present several years before he 
entered active duty.  However, even if it were to be assumed 
that the Veteran's pterygium in the left eye was present at 
the time of entry into active military service, because the 
pterygium is not even mentioned in the Veteran's STRs, there 
is no suggestion of aggravation during active military 
service.  Service connection based on aggravation of a 
preexisting disability thus is not warranted.  

In sum, service connection for pterygium in the left eye is 
not warranted either on a direct or aggravation basis, and 
the claim therefore is denied.  

H.  Disabilities claimed as due to exposure to ionizing 
radiation

In correspondence received in November 2002, the Veteran 
stated that he was present for several above-ground nuclear 
tests conducted from 1958 to 1972, and suggested that 
ionizing radiation may be responsible for eye problems, 
sterility, and mental disorders.  

Radiation exposure may be considered under 38 C.F.R. § 3.311 
when a Veteran was exposed to one of the radiation risk 
activities identified in 38 C.F.R. § 3.309, all of which 
involve either on-site participation in a test involving 
atmospheric detonation of a nuclear device, or exposure to 
ionizing radiation as a prisoner of war in Japan or as a 
member of the United States Occupation Forces in Hiroshima or 
Nagasaki during the period beginning in August 6, 1945, and 
ending on July 1, 1946, or other events not relevant here.  
Radiation claims considered under § 3.311 may also include 
occupational exposure to ionizing radiation during active 
duty.   

The Board notes that the Veteran was born in 1958, and that 
in 1972 he was no older than 14 or 15 years of age.  Thus, 
even if he witnessed nuclear testing during that period, any 
exposure to ionizing radiation would be a result of 
preservice events, and could not form the basis for service 
connection of current disabilities.  

The Court has indicated that service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  

First, there are 21 types of cancer that are presumptively 
service connected under 38 U.S.C.A. § 1112(c) (West 2002 & 
Supp. 2008).  Here, none of the three disabilities claimed as 
due to exposure to ionizing radiation is one of the 21 types 
of cancer that are afforded a presumption of service 
connection for radiation-exposed Veterans.  38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. §§ 3.309(d).  Service connection 
based on the provisions of 38 C.F.R. §§ 3.309(d) therefore is 
not warranted.   

Second, direct service connection can be established under 
38 C.F.R. § 3.303(d) by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (1994).  Here, the Board notes that, as to 
his eye disability and his one diagnosed mental disability, 
paranoid schizophrenia, the Board has already determined that 
these disabilities are not service connected.  As to the 
claim of sterility, the Board notes that there is no credible 
medical evidence that the Veteran has been diagnosed as being 
sterile.  Even if, arguendo, he has been shown to be sterile, 
there is no medical evidence in the Veteran's STRs related to 
sterility.  The Board notes in passing that, as noted above, 
sterility is not among those diseases that may be 
presumptively service connected due to exposure to ionizing 
radiation.  

Third, service connection can be established under 
section 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
section 3.311(b).  The 24 diseases listed as "radiogenic 
diseases" in section 3.311(b) are mostly cancers, with the 
exception of posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, parathyroid adenoma, and tumors of 
the brain and central nervous system.  None of the Veteran's 
disabilities claimed as due to exposure to ionizing radiation 
is among those listed.  It has not been shown that the 
Veteran has posterior subcapsular cataracts.  In sum, there 
is no evidence that the Veteran was exposed to one of the 
radiation risk activities identified in 38 C.F.R. § 3.309, or 
that he has any related disabilities.  

The Veteran claims that he was exposed to ionizing radiation 
from use of an artillery sighting device called a Collimeter, 
which the Veteran contends contains radioactive tritium that 
emits radioactive particles.  Even if, arguendo, such 
exposure were to be conceded, service connection for these 
three claimed disabilities could not be granted because none 
of them is among those listed as being caused by exposure to 
ionizing radiation.  Moreover, the Veteran has submitted no 
proof that he has any disability caused by exposure to 
radiation from tritium.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (1994) (presumptive service connection procedure does 
not foreclose proof of direct service connection, and 
claimant has the right to file to add his malady to the 
secretary's list and thereby qualify for service connection.)  
The Board therefore finds that service connection is not 
warranted for any of these three disabilities based on 
exposure to ionizing radiation.  

The Board acknowledges the Veteran's contention that he has 
the many claimed disabilities listed on the title page, and 
that they are related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis and/or etiology of these disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the Veteran's own assertions as to the 
diagnosis and etiology of his claimed disabilities have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have any of the claimed disabilities that 
are traceable to disease or injury incurred in or aggravated 
during active military service.  


ORDER

Entitlement to an initial compensable rating for a chip 
fracture of the right thumb is denied.

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, is denied.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to service connection for a concussion is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a pterygium in the left 
eye is denied.

Entitlement to service connection for an eye disability as 
secondary to exposure to ionizing radiation is denied.

Entitlement to service connection for sterility as secondary 
to exposure to ionizing radiation denied.

Entitlement to service connection for a mental disability as 
secondary to exposure to ionizing radiation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


